[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-14472            MARCH 16, 2012
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK

                                D.C. Docket No. 1:10-cv-00781-GGB



ERNEST LORD,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (March 16, 2012)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Ernest Lord appeals the order that affirmed the denial of his application for

disability insurance benefits and supplemental security income from the Social

Security Administration. 42 U.S.C. §§ 405(g), 1383(c)(3). Lord challenges the

findings of the administrative law judge that two of Lord’s absences during a

period of evaluation at Goodwill of North Georgia, Inc., were compatible with

employment and that Lord had sufficient residual functional capacity to work as a

store attendant. We affirm.

      We review the decision of the Commissioner “to determine if it is supported

by substantial evidence and based on proper legal standards.” Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). “‘Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.’” Id. (quoting Lewis v.

Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)). That review “precludes deciding

the facts anew, making credibility determinations, or re-weighing the evidence.”

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      Substantial evidence supports the finding of the administrative law judge

that Lord’s two absences during a period of evaluation at Goodwill were

attributable to the stress of that job, not an inability to attend work. Lord blamed

the absences on an illness and his tremors, but neither condition had affected his

                                          2
attendance at other jobs. When evaluated by Goodwill, Lord had been undergoing

training and became frustrated and overwhelmed because a job coach had

criticized his repetitive cleaning habits. Lord testified that stress and anxiety

caused his tremors, and both Dr. Lavanya Subramanian and Dr. Magdy Rezk

reported that anxiety exacerbated Lord’s tremors. Notably, Lord’s physicians

reported that Lord’s tremors were controlled before he began and after he ended

his training at Goodwill.

      Substantial evidence also supports the finding of the administrative law

judge that Lord could work as a store attendant. Despite Lord’s lifelong struggle

with obsessive compulsive disorder, between 1994 and 2001, he worked twice at

Ryan’s Steak House, first as a greeter and server and later as a dishwasher and bar

runner, and twice at Walmart, first as a custodian and later as a sales associate,

stocker, and cart pusher. He also worked for another employer as a car wash

detailer and maintenance worker. After Lord was diagnosed in 2002 with tremors

and asthma, he worked as a donation attendant at Goodwill and participated

several times in its training program. Drs. Virginia Wood, a consulting

psychologist, and Jeffrey Vidic, who conducted a psychiatric review of Lord’s

medical records, reported that Lord’s obsessive disorder imposed moderate

limitations in social functioning, concentration, persistence, and pace, and that

                                           3
Lord could recall and complete simple tasks. The administrative law judge

included the findings of Wood and Vidic in the hypothetical questions posed to

the vocational expert, who opined that Lord was capable of working as a store

attendant. Lord argues that opinion failed to account for his poor communication

skills, but the hypothetical question provided that Lord required a working

environment involving minimal stress and supervision. Moreover, Lord had

reported that he enjoyed jobs involving customer service and the administrative

law judge observed that Lord’s ability to communicate improved as he became

more comfortable on the witness stand. See Macia v. Bowen, 829 F.2d 1009,

1011 (11th Cir. 1987). Lord also challenges the decision to discount the

conclusion in the Goodwill evaluation that he is incapable of competitive

employment, but an administrative law judge is not required to credit the opinion

of a Goodwill representative that Lord is disabled. See 20 C.F.R.

§ 416.927(e)–(f).

      We AFFIRM the denial of Lord’s application for benefits.




                                         4